DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.
Applicant’s election without traverse of Group II, claims 11-17 and 19 in the reply filed on 11/02/2021 is acknowledged.

Claim Objections
Claims 11-17 and 19 are objected to because of the following informality: all the claims contain reference characters which should all be removed.
Claim 11 is objected to because of the following informalities:
“stock (8), that moves” in line 6 should read “stock, moves”.
“the direction” in line 7 should read “a direction”.
“inserts compartments” in line 8 should read “inserts each of the compartments”.
Claim 13 is objected to because of the following informalities:
“the working” in line 5 should read “wherein the working”.
“in the” in line 6 should read “in a”.
“inserting” in line 7 should read “inserts”.
“into outer” in line 8 should read “into respective outer”.
Claim 15 is objected to because of the following informalities:
“stock (8), and wherein” in line 4 should read “stock, wherein”.
“their” in line 7 should read “the”.
“in the” in line 8 should read “in a”.
“into” in line 9 should read “into respective”.
Claim 16 is objected to because of the following informality: “into the respective” in line 8 should read “into respective”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "at least one specific stock" in lines 5-6. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the at least one stock mentioned in line 3 of the claim or totally new stock(s). For examination purposes, the examiner is interpreting the limitation as if it instead reads “the at least one stock” and as if the phrase “at least one specific stock” instead reads “at least one stock” in all instances the phrase appears in the all the claims.
Claim 11 recites the limitation "the at least one specific provision" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the at least one stock”.
Claim 14 recites the limitation "the at least one working arm" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 14 depended from claim 13 instead of claim 12. For examination purposes, the examiner is interpreting the limitation as if claim 14 depends from claim 13 instead of claim 12.
Claim 17 recites the limitations "the third suction and/or gripping instrument" and “the third compartment” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitations would have proper antecedent basis if claim 17 depended from claim 16 instead of claim 15. For examination purposes, the examiner is interpreting the limitations as if claim 17 depends from claim 16 instead of claim 15 (Note that claim 17 will be identical to claim 19 if this change is made, so either claim 17 or claim 19 will need to be cancelled or further amended if this change is made).
The phrase "at least approximately" in claim 17 is a relative phrase which renders the claim indefinite. The phrase "at least approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The time-synchronism between the removal of the second compartment and the removal of the third compartment has been rendered indefinite by the use of the phrase. For examination purposes, the examiner is interpreting claim 17 as if the phrase “or at least approximately time-synchronous” has been omitted.
The phrase "at least approximately" in claim 19 is a relative phrase which renders the claim indefinite. The phrase "at least approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The time-synchronism between the removal of the second compartment and the removal of the third compartment has been rendered indefinite by the use of the phrase. For examination purposes, the examiner is interpreting claim 19 as if the phrase “or at least approximately time-synchronous” has been omitted.
Claims 12-17 and 19 are rejected as being indefinite because they depend from claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pearson et al. (US 3,257,002), hereinafter Pearson.
Regarding claim 11, Pearson discloses an apparatus (shown in Figures 23-25) for transferring compartments (151, 152, 154, and 155 in Figures 23-25) to outer packagings (153 in Figures 23-25) provided for articles (Col. 11 lines 6-20), comprising,
at least one stock (15, 26, 27, and 30 collectively in 23-25) of compartments (Col. 3 line 40 – Col. 5 line 35),
at least one transport path (the horizontal right-to-left transport path of 153 in Figures 23-25, which is defined by the movement of conveyor belt 95) for outer packagings (153) (Col. 11 line 75 – Col. 12 line 2); and
a working system (the “transfer conveyor” described in Col. 11 line 5 – Col. 12 line 35) that removes a plurality of compartments (151, 152, 154, and 155) from the at least one stock (15, 26, 27, and 30 collectively) (apparent from Figures 23-25), moves the plurality of compartments (151, 152, 154, and 155) removed from the at least one stock (15, 26, 27, and 30 collectively) in a temporally overlapping manner in a direction of the at least one transport path (the horizontal right-to-left transport path of 153 in Figures 23-25) (because the compartments are simultaneously moved towards the transport path by the “transfer conveyor” when the “transfer conveyor” rotates about the longitudinal axis of shaft 80, as is apparent from Figures 23-25; Col. 11 lines 21-44), and inserts each of the compartments (151, 152, 154, and 155) removed from the at least one stock (15, 26, 27, and 30 collectively) into an associated outer packaging (153) (apparent from Figures 24 and 25, Col. 11 lines 45-68, Col. 12 lines 21-25).
Regarding claim 12, Pearson discloses that the at least one stock (15, 26, 27, and 30 collectively) holds the compartments (151, 152, 154, and 155) in an upright orientation (apparent from Figures 23-25).
Regarding claim 13, Pearson discloses that the working system (the “transfer conveyor” described in Col. 11 line 5 – Col. 12 line 35) comprises:

that the working system (the “transfer conveyor” described in Col. 11 line 5 – Col. 12 line 35) moves, in a temporally overlapping manner, the at least one first compartment (151) in its waiting position (topmost position of 151 shown in Figure 25) and at least one second compartment (155) in a direction of the outer packagings (153) and inserts the at least one first compartment (151) and the at least one second compartment (155) into respective outer packagings (153) (clear from Figure 23-25, Col. 11 line 45 – Col. 12 line 27).
Regarding claim 14, Pearson discloses that the at least one working arm (the first one of the four arms consisting of elements 130-138 shown in Figure 21) pivots about a perpendicularly oriented axis (longitudinal axis of shaft 80 in Figures 21-25) (apparent from Figures 23-25, Col. 11 line 21 – Col. 12 line 2).
Regarding claim 15, Pearson discloses that the working system (the “transfer conveyor” described in Col. 11 line 5 – Col. 12 line 35) comprises a first gripping instrument (a first one of the four arms consisting of elements 130-138 shown in Figure 21) and a second gripping instrument (a second one of the four arms consisting of elements 130-138 shown in Figure 21) (apparent from Figures 21 and 23-25), that the first gripping instrument (the first one of the four arms consisting of elements 130-138 shown in Figure 21) removes a first compartment (154) from the at least one stock (15, 26, 27, and 30 collectively) (clear from Figures 23-25, Col. 11 lines 21-44, Col. 12 lines 14-17), that the second gripping instrument (the second one of the four arms consisting of elements 130-138 shown in Figure 21) removes a second compartment (155) from the at least one stock (15, 26, 27, and 30 collectively) (clear from Figures 23-25, Col. 11 lines 21-44, Col. 12 lines 14-17), and that the first gripping instrument (the first one of the four arms consisting of elements 130-138 shown in Figure 21) and the second gripping instrument (the second one of the four arms consisting of elements 130-138 shown in Figure 21), together with the removed first and second compartments (154 and 155), in a temporally overlapping manner, move in a 
Regarding claim 16, Pearson discloses that the working system (the “transfer conveyor” described in Col. 11 line 5 – Col. 12 line 35) further comprises a third gripping instrument (a third one of the four arms consisting of elements 130-138 shown in Figure 21) (apparent from Figures 21 and 23-25), that the third gripping instrument (the third one of the four arms consisting of elements 130-138 shown in Figure 21) removes a third compartment (151) from the at least one stock (15, 26, 27, and 30 collectively) (clear from Figures 23-25, Col. 11 lines 21-44, Col. 12 lines 14-17), and that the third gripping instrument (the third one of the four arms consisting of elements 130-138 shown in Figure 21), the second gripping instrument (the second one of the four arms consisting of elements 130-138 shown in Figure 21), and the first gripping instrument (the first one of the four arms consisting of elements 130-138 shown in Figure 21), together with the removed first, second and third compartments (154, 155, and 151), in a temporally overlapping manner, move in the direction of the outer packagings (153) and insert the first, second and third compartments (154, 155, and 151) into respective outer packagings (153) (clear from Figure 23-25, Col. 11 line 45 – Col. 12 line 27).
Regarding claim 17, Pearson discloses that the second gripping instrument (the second one of the four arms consisting of elements 130-138 shown in Figure 21) and the third gripping instrument (the third one of the four arms consisting of elements 130-138 shown in Figure 21) remove the second and third compartments (155 and 151) in a time-synchronous manner (Col. 11 line 69 – Col. 12 line 2).
Regarding claim 19, Pearson discloses that the second gripping instrument (the second one of the four arms consisting of elements 130-138 shown in Figure 21) and the third gripping instrument (the third one of the four arms consisting of elements 130-138 shown in Figure 21) remove the second and third compartments (155 and 151) in a time-synchronous manner (Col. 11 line 69 – Col. 12 line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731